'AO 245B (CASDRev.        02/18) Judgment in a Criminal Case for Revocations


                                       UNITED STATES DISTRICT Co                                                 DEC 1 9 2018
                                             SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA


                                  v.

                 OSCAR DAVID SALAVER (I)                                  Case Number:        l l cr2010-MMA

                                                                       Chloe S. Dillon
                                                                       Defendant's Attorney
 REGISTRATION NO.                 09605359

 o ·
 THE DEFENDANT:
 [:8J   admitted guilt to violation ofallegation(s) No.      2


 D      was found guilty in violation ofallegation(s) No.
                                                            �������-
                                                                                                        after denial of guilty.

 Accordinely, the court has atjjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                 2                   nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

           IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       HON. Michael M. Anello
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                     l l cr2010-MMA
      •


•AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


 DEFENDANT:                OSCAR DAVID SALAVER (l)                                                  Judgment - Page 2 of2
 CASE NUMBER:              llcr2010-MMA


                                                   IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Twelve (12) months




  D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D       The court makes the following recommendations to the Bureau of Prisons:




  D       The defendant is remanded to the custody of the United States Marshal.

  D       The defendant shall surrender to the United States Marshal for this district:



          D   as notified by the United States Marshal.


          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
          Prisons:

          D   on or before

          D   as notified by the United States Marshal.

          D   as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:


       Defendant delivered on



 at   ______                              ,   with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       1 lcr2010-MMA
